DETAILED ACTION
The office action is a response to an application filed on January 03, 2020, wherein claims 1-10 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (Mitchell hereafter) (US 7783316 B1) in view of Kure (Kure hereafter) (US 20080151776 A1) and in further view of and Masaki (Masaki hereafter) (JP2014175765A ) (IDS provided) and Horikawa et al. (Horikawa hereafter) (US 20130210344 A1).

Regarding Claim 1 Mitchell teaches    A wireless communication device mounted on a train, which transmits delivery data, the wireless communication device comprising (Mitchell; [Col 4, lines 27-29]…used for high-value commercial purposes such as data and television delivery to passenger vehicles, industrial, aviation, or government vehicles):
(mobile client):
to transmit a correction (forward error correction (FEC) regulation system)  to be applied to the delivery data (Mitchell; [Col 4, lines 20-25] …The mobile client may be any vehicular system or any system for a person on foot. The system provides efficient communications channel use by using a unique forward error correction (FEC) regulation system that includes vehicular motion and absolute position parameters)
Mitchell fails to explicitly teach to decide a redundancy-degree of an erasure-correction code to be applied to the delivery data
to encode the delivery data into an erasure-correction code at an encoding rate corresponding to the redundancy-degree decided
However, in the same field of endeavor,  Kure teaches to decide a redundancy-degree (used in a determining process of the redundancy-and-packet-size) of an erasure-correction code (uses an erasure error correcting code) to be applied to the delivery data (Kure; [0044-0053] … FEC encoding unit 113 uses an erasure error correcting code, such as a Reed-Solomon code, to perform redundant encoding… the packet loss ratio is used in a determining process of the redundancy-and-packet-size determining unit 116), 
to encode the delivery data (encoded data is supplied) into an erasure-correction code at an encoding rate (the encoded block loss rate can be set) corresponding to the redundancy-degree decided (Kure; [0055-0056] … data size (frame-data size) information of encoded data is supplied for each frame of video data from the encoder 111 to the redundancy-and-packet-size determining unit 116. The encoder 111 forms a data-size acquiring section… From the packet loss ratio, the redundancy-and-packet-size determining unit 116 calculates redundancy and packet size necessary for satisfying a target block loss rate … the encoded block loss rate can be set).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell to include the above recited limitations as taught by Kure in order to satisfy a target block loss rate (Kure; [0056]).
Mitchell-Kure fails to explicitly teach when a distance between the wireless communication device and a next arrival station becomes equal to or smaller than a threshold value, the next arrival station being a station at which the train arrives next, based on a response around the next arrival station.
However, in the same field of endeavor, Masaki teaches when a distance between the wireless communication device (mobile station 3) and a next arrival station ( the fixed station transmission unit) becomes equal to or smaller than a threshold value (position information have not been received from the mobile station 3 has become longer than the threshold), the next arrival station being a station at which the train arrives next, (Masaki;  [0022]… the fixed station transmission unit 23 transmits the mobile station parameters and position to the mobile station 3 until the mobile station parameters and position information are received from the mobile station 3… when the time during which the mobile station parameters and position information have not been received from the mobile station 3 has become longer than the threshold... in the case where no setting of data communication based on communication parameters is required) based on a response around the next arrival station (Masaki; [0034] The mobile station reception unit 33 determines whether communication parameters have been received (step S320). If the communication parameter has not been received (step S320; N), step S320 is repeated. When the communication parameter is received (step S320; Y), the mobile station setting unit 32 sets data communication based on the communication parameter (step S330));
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure to include the above recited limitations as taught by Masaki in order to sets data communication based on the parameter received (Masaki; [0034]).
Mitchell-Kure-Masaki fails to explicitly teach based on a congestion degree around the of a wireless communication channel around the next arrival station
However, in the same field of endeavor,  Horikawa teaches based on a congestion degree (during which traffic is heavy) around the of a wireless communication channel around the next arrival station (external device 7) (Horikawa; [0018, 0039] … external device 7 may be an automatic ticket gate used in a station… the external device 7 may change the threshold value depending on the traffic of the public network 3. For example, by previously checking hours during which traffic is heavy, a smaller threshold value may be set for the heavy traffic hours in order to reduce the frequency of utilizing the public network 3, while a larger threshold value may be set for the hours during which traffic is not heavy).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure-Masaki to include the above recited limitations as taught by Horikawa in order to reduce the frequency of utilizing the public network (Horikawa; [0039]).

Regarding Claim 7 Mitchell-Kure-Masaki-Horikawa teaches    The wireless communication device according to claim 1,
Mitchell-Kure-Horikawa  fails to explicitly teach wherein the processing circuitry specifies a current position of the wireless communication device by GPS (Global Positioning System) positioning, and decides the redundancy-degree of the erasure-correction code to be applied to the delivery data, when a distance between the specified current position of the wireless communication device  and the next arrival station becomes equal to or smaller than a threshold value
However, in the same field of endeavor, Masaki teaches wherein the processing circuitry specifies a current position of the wireless communication device by GPS (Global Positioning System) positioning (satellite transmission), and decides the redundancy-degree of the erasure-correction code to be applied to the delivery data (and error correction scheme are determined), when a distance between the specified current position of the wireless communication device  and the next arrival station (position information received) becomes equal to or smaller than a threshold value (Masaki; [0016-0022] …the communication parameter determination unit 22 determines based on the mobile station parameters and the position information received by the fixed station reception unit 21 in the above process Communication parameters including at least one of the frequency used for data communication, modulation scheme, transmission rate, and error correction scheme are determined for each of mobile station 3 … The satellite transmission / reception unit 41 receives the communication parameter and sends it to the satellite setting unit 42. The satellite setting unit 42 sets data communication with the mobile station 3 …when the time during which the mobile station parameters and position information have not been received from the mobile station 3 has become longer than the threshold, the fixed station reception unit 21 stops transmission of the request for the mobile station parameters and the position information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure-Horikawa  to include the above recited limitations as taught by Masaki in order to sets data communication based on the parameter received (Masaki; [0034]).

Regarding Claim 9 Mitchell teaches   A wireless communication method comprising:
  by a  wireless communication device (mobile client) mounted on a train, which transmits delivery data, (Mitchell; [Col 4, lines 20-29]…used for high-value commercial purposes such as data and television delivery to passenger vehicles, industrial, aviation, or government vehicles… The mobile client may be any vehicular system or any system for a person on foot. The system provides efficient communications channel use by using a unique forward error correction (FEC) regulation system that includes vehicular motion and absolute position parameters).
Mitchell fails to explicitly teach deciding a redundancy-degree of an erasure-correction code to be applied to the delivery data
encoding the delivery data into an erasure-correction code at an encoding rate corresponding to the redundancy-degree decided
However, in the same field of endeavor,  Kure teaches deciding  a redundancy-degree (used in a determining process of the redundancy-and-packet-size) of an erasure-correction code (uses an erasure error correcting code) to be applied to the delivery data (Kure; [0044-0053] … FEC encoding unit 113 uses an erasure error correcting code, such as a Reed-Solomon code, to perform redundant encoding… the packet loss ratio is used in a determining process of the redundancy-and-packet-size determining unit 116), 
encoding the delivery data (encoded data is supplied) into an erasure-correction code at an encoding rate (the encoded block loss rate can be set) corresponding to the redundancy-degree decided (Kure; [0055-0056] … data size (frame-data size) information of encoded data is supplied for each frame of video data from the encoder 111 to the redundancy-and-packet-size determining unit 116. The encoder 111 forms a data-size acquiring section… From the packet loss ratio, the redundancy-and-packet-size determining unit 116 calculates redundancy and packet size necessary for satisfying a target block loss rate… the encoded block loss rate can be set).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell to include the above recited limitations as taught by Kure in order to satisfy a target block loss rate (Kure; [0056]).
Mitchell-Kure fails to explicitly teach when a distance between the wireless communication device and a next arrival station becomes equal to or smaller than a threshold value, the next arrival station being a station at which the train arrives next, based on a response around the next arrival station.
However, in the same field of endeavor, Masaki teaches when a distance between the wireless communication device (mobile station 3) and a next arrival station ( the fixed station transmission unit) becomes equal to or smaller than a threshold value (position information have not been received from the mobile station 3 has become longer than the threshold), the next arrival station being a station at which the train arrives next, (Masaki;  [0022]… the fixed station transmission unit 23 transmits the mobile station parameters and position to the mobile station 3 until the mobile station parameters and position information are received from the mobile station 3… when the time during which the mobile station parameters and position information have not been received from the mobile station 3 has become longer than the threshold... in the case where no setting of data communication based on communication parameters is required) based on a response around the next arrival station (Masaki; [0034] The mobile station reception unit 33 determines whether communication parameters have been received (step S320). If the communication parameter has not been received (step S320; N), step S320 is repeated. When the communication parameter is received (step S320; Y), the mobile station setting unit 32 sets data communication based on the communication parameter (step S330));
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure to include the above recited limitations as taught by Masaki in order to sets data communication based on the parameter received (Masaki; [0034]).
Mitchell-Kure-Masaki fails to explicitly teach based on a congestion degree around the of a wireless communication channel around the next arrival station
However, in the same field of endeavor,  Horikawa teaches based on a congestion degree (during which traffic is heavy) around the of a wireless communication channel around the next arrival station (external device 7) (Horikawa; [0018, 0039] … external device 7 may be an automatic ticket gate used in a station… the external device 7 may change the threshold value depending on the traffic of the public network 3. For example, by previously checking hours during which traffic is heavy, a smaller threshold value may be set for the heavy traffic hours in order to reduce the frequency of utilizing the public network 3, while a larger threshold value may be set for the hours during which traffic is not heavy).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure-Masaki to include the above recited limitations as taught by Horikawa in order to reduce the frequency of utilizing the public network (Horikawa; [0039]).

Regarding Claim 10 Mitchell A non-transitory computer readable medium storing a wireless communication program that causes a wireless communication device mounted on a train, which transmits delivery data, to execute (Mitchell; [Col 4, lines 20-29]…used for high-value commercial purposes such as data and television delivery to passenger vehicles, industrial, aviation, or government vehicles… The mobile client may be any vehicular system or any system for a person on foot. The system provides efficient communications channel use by using a unique forward error correction (FEC) regulation system that includes vehicular motion and absolute position parameters):
to transmit a correction (forward error correction (FEC) regulation system) to be applied to the delivery data (Mitchell; [Col 4, lines 20-25] …The mobile client may be any vehicular system or any system for a person on foot. The system provides efficient communications channel use by using a unique forward error correction (FEC) regulation system that includes vehicular motion and absolute position parameters)
Mitchell fails to explicitly teach a redundancy-degree decision process for deciding a redundancy-degree of an erasure-correction code to be applied to the delivery data

However, in the same field of endeavor,  Kure teaches a redundancy-degree decision process for deciding a redundancy-degree (used in a determining process of the redundancy-and-packet-size) of an erasure-correction code (uses an erasure error correcting code) to be applied to the delivery data (Kure; [0044-0053] … FEC encoding unit 113 uses an erasure error correcting code, such as a Reed-Solomon code, to perform redundant encoding… the packet loss ratio is used in a determining process of the redundancy-and-packet-size determining unit 116), 
an encoding process for encoding the delivery data into an erasure-correction code at an encoding rate (the encoded block loss rate can be set) corresponding to the redundancy-degree decided by the redundancy-degree decision process (Kure; [0055-0056] … data size (frame-data size) information of encoded data is supplied for each frame of video data from the encoder 111 to the redundancy-and-packet-size determining unit 116. The encoder 111 forms a data-size acquiring section… From the packet loss ratio, the redundancy-and-packet-size determining unit 116 calculates redundancy and packet size necessary for satisfying a target block loss rate… the encoded block loss rate can be set).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell to include the above recited limitations as taught by Kure in order to satisfy a target block loss rate (Kure; [0056]).
Mitchell-Kure fails to explicitly teach when a distance between the wireless communication device and a next arrival station becomes equal to or smaller than a threshold value, the next arrival station being a station at which the train arrives next, based on a response around the next arrival station.
However, in the same field of endeavor, Masaki teaches when a distance between the wireless communication device (mobile station 3) and a next arrival station ( the fixed station transmission unit) becomes equal to or smaller than a threshold value (position information have not been received from the mobile station 3 has become longer than the threshold), the next arrival station being a station at which the train arrives next, (Masaki;  [0022]… the fixed station transmission unit 23 transmits the mobile station parameters and position to the mobile station 3 until the mobile station parameters and position information are received from the mobile station 3… when the time during which the mobile station parameters and position information have not been received from the mobile station 3 has become longer than the threshold... in the case where no setting of data communication based on communication parameters is required) based on a response around the next arrival station (Masaki; [0034] The mobile station reception unit 33 determines whether communication parameters have been received (step S320). If the communication parameter has not been received (step S320; N), step S320 is repeated. When the communication parameter is received (step S320; Y), the mobile station setting unit 32 sets data communication based on the communication parameter (step S330));
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure to include the above recited limitations as taught by Masaki in order to sets data communication based on the parameter received (Masaki; [0034]).
Mitchell-Kure-Masaki fails to explicitly teach based on a congestion degree around the of a wireless communication channel around the next arrival station
However, in the same field of endeavor, Horikawa teaches based on a congestion degree (during which traffic is heavy) around the of a wireless communication channel around the next arrival station (external device 7) (Horikawa; [0018, 0039] … external device 7 may be an automatic ticket gate used in a station… the external device 7 may change the threshold value depending on the traffic of the public network 3. For example, by previously checking hours during which traffic is heavy, a smaller threshold value may be set for the heavy traffic hours in order to reduce the frequency of utilizing the public network 3, while a larger threshold value may be set for the hours during which traffic is not heavy).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure-Masaki to include the above recited limitations as taught by Horikawa in order to reduce the frequency of utilizing the public network (Horikawa; [0039]).

Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over  Mitchell-Kure-Masaki- Horikawa in view of Kitamura et al. (Kitamura hereafter) (US 20190049253 A1) and further view of  Annamraju et al. (Annamraju hereafter) (US 20180227349 A1).

Regarding Claim 2 Mitchell-Kure-Masaki- Horikawa teaches     The wireless communication device according to claim 1,
Mitchell-Kure-Masaki- Horikawa  fails to explicitly teach wherein the processing circuitry  estimates the congestion-degree of the wireless communication channel around the next arrival station, using statistical information on the number of users of the next arrival station, 
However, in the same field of endeavor,  Kitamura teaches wherein the processing circuitry  estimates the congestion-degree of the wireless communication channel around the next arrival station, using statistical information on the number of users of the next arrival station (Kitamura; [0034] an estimated number-of-people calculating step of calculating an estimated number of people for each reference range by multiplying the average congestion degree calculated in the average congestion degree calculating step by a maximum number of accommodated people determined in advance for each reference range) (See fig 16), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure-Masaki- Horikawa to include the above recited limitations as taught by Kitamura in order to analyzing a state of congestion  (Kitamura; [0142]).
Mitchell-Kure-Masaki- Horikawa -Kitamura fails to explicitly teach decides the redundancy-degree based on the estimated congestion-degree of the wireless communication channel around the next arrival station.
However, in the same field of endeavor, Annamraju teaches decides the redundancy-degree based on the estimated congestion-degree of the wireless communication channel around the next arrival station (Annamraju; [0060] The quality controller 25 may monitor the congestion measure to determine the condition of the network, … the quality controller 25 may send the congestion measure … The transmitting device 10 may then adjust its media transmission in dependence on the received information. For example, if it is determined that the network is congested, the quality controller 15 may, in response, cause the transmitting device 10 to reduce its transmission bandwidth... the transmission bandwidth will be reduced to be lower than the congested network bandwidth so that further congestion can be avoided.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure-Masaki-Kitamura to include the above recited limitations as taught by Annamraju in order to avoid congestion  (Annamraju; [0060]).

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over  Mitchell-Kure-Masaki- Horikawa in view of McLane et al. (McLane hereafter) (US 20140344640 A1).

Regarding Claim 3 Mitchell-Kure-Masaki- Horikawa teaches   The wireless communication device according to claim 1,
Mitchell-Kure-Masaki- Horikawa fails to explicitly teach wherein the processing circuitry acquires the congestion-degree of the wireless communication channel around the next arrival station from an external device, and decides the redundancy-degree based on the acquired congestion-degree of the wireless communication channel around the next arrival station
However, in the same field of endeavor,  McLane  teaches wherein the processing circuitry  acquires the congestion-degree of the wireless communication channel around the next arrival station from an external device (McLane; [0018] …the computing system 100 is implemented in a dense crowd environment, the computing system 100 may minimize the data traffic and transactions with each device, for example, mobile devices 110,115, by using compression and link management), and decides the redundancy-degree based on the acquired congestion-degree of the wireless communication channel around the next arrival station (McLane; [0018] …Error correction codes may be used to correct data faults without requiring retransmission of the data, thus providing improved performance and network performance compared to methods requiring data retransmission).
 Mitchell-Kure-Masaki-Kitamura to include the above recited limitations as taught by McLane in order to improve network performance  (McLane; [0018]).

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over  Mitchell-Kure-Masaki- Horikawa in view of Reed et al.	(Reed hereafter) (US 20170041813 A1).
Regarding Claim 8 Mitchell-Kure-Masaki-Horikawa teaches The wireless communication device according to claim 1,
Mitchell-Kure-Horikawa fails to explicitly teach wherein the processing circuitry decides the redundancy-degree of the erasure-correction code to be applied to the delivery data,
However, in the same field of endeavor, Masaki teaches wherein the processing circuitry decides the redundancy-degree of the erasure-correction code to be applied to the delivery data (Masaki; [0016-0022] …the communication parameter determination unit 22 determines based on the mobile station parameters and the position information received by the fixed station reception unit 21 in the above process Communication parameters including at least one of the frequency used for data communication, modulation scheme, transmission rate, and error correction scheme are determined for each of mobile station 3),
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure-Horikawa to include the above recited limitations as taught by Masaki in order to sets data communication based on the parameter received (Masaki; [0034]).
Mitchell-Kure-Masaki- Horikawa fails to explicitly teach when a distance between a current position of the wireless communication device and the next arrival station becomes equal to or smaller than the threshold value, the current position of the wireless communication device being specified based on a distance between a specified point of the train and the wireless communication device, and a current position of the specified point
However, in the same field of endeavor, Reed teaches when a distance between a current position of the wireless communication device and the next arrival station becomes equal to or smaller (Reed; [0026] … there is a critical distance below which the time it takes for two sectors on a single tower to reach the wireless device 104), the current position of the wireless communication device being specified based on a distance between a specified point of the train and the wireless communication device, and a current position of the specified point ([0026] …calculate the location at the wireless device 104 by examining the intersection on the two spheres (one from each tower) and the intersection of the vertical plane between the two towers 110-A and 110-8.  This should result in a single point and hence the location of the wireless device 104) (See fig.7).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Mitchell-Kure-Masaki-Horikawa to include the above recited limitations as taught by Reed in order to calculate the location (Reed; [0026]).

Allowable Subject Matter
 Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The reasons for allowance is wherein processing circuitry calculating plurality of  redundancy-degree candidate and selecting a candidate based on the congestion-degree of the wireless communication channel around a current position of the wireless communication device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/             Examiner, Art Unit 2416       

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416